DETAILED ACTION
Claims 1, 4, 6-14, 16, 18-19 and 21-26 are pending before the Office for review.
In the response filed August 4, 2022:
Claims 1 and 22 were amended.
Claim 20 was canceled.
Claims 25 and 26 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6-10, 14, 16, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (KR 20150036410 as evidenced by the machine translation).
With regards to claim 1, Reichardt renders obvious a slurry comprising: abrasive grains (Paragraphs [0022]); a glycol component (Paragraph [0062] alcohol including ethylene glycol) and water (Paragraph [0067]); wherein the abrasive grains comprise colloidal silica (Paragraph [0029]), a content of the abrasive grains is from 0.01 to 5 mass% on the basis of the total mass of the slurry (Paragraph [0023] discloses most preferable not more than 5 wt% and particularly at least 0.5 wt%), an average particle diameter of the abrasive grains is in a range from 35 to 135 nm (Paragraph [0026]) which renders obvious applicants claimed range of 120nm or smaller, a pH of the slurry is from 6 to 14 (Paragraph [0086]) which renders obvious Applicant’s claimed range of from 4.90 to lower than 7.0, and a content of the glycol component is 0.1 mass% or more on the basis of the total mass of the slurry (Paragraph [0064] discloses particularly preferably at least 0.1 wt%). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Reichardt does not explicitly discloses wherein a change rate of the average particle diameter of the abrasive grains after the slurry has been stored at 60°C for 14 days is 9% or less, wherein the change Rate (%) of the average particle diameter of the abrasive grains= (average particle diameter after storage at 60°C for 14 days - initial average particle diameter)/(initial average particle diameter)x100.
However the reference of Reichardt discloses wherein the composition of the prior art can be used in the CMP process as  ready-to use slurry, they have a long shelf life and show a stale particle size distribution over long time… Furthermore, the CMP composition of the invention shows a longer shelf life, agglomeration within the CMP composition of the invention can be avoided…” Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPPEP 2144.05(II)(A). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the change rate of the average particle diameter to 9% or less as claimed by Applicant in order to provide for a ready to use slurry that has a long shelf life and stable particle size distribution over long time as rendered obvious by the teachings of Reichardt. (Paragraphs [0105], MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the change rate as rendered obvious by the general teachings of Reichardt because the reference of Reichardt teaches that stable particle size distribution over long period of time provides a ready to use slurry with long shelf life that is easy to handle and store (Paragraph [0105]).
 With regards to claims 4 and 22, the modified teachings of Reichardt renders obvious wherein the content of the colloidal silica abrasive grains is from 0.5 to 5 wt% (Paragraph [0023] discloses most preferable not more than 5 wt% and particularly at least 0.5 wt%) and glycol (alcohol) is 0.1 to 10 wt% (Paragraph [0064] discloses particularly preferably at least 0.1 wt%) which renders obvious wherein a mass ratio of a content of the abrasive grains with respect to a content of the glycol component is 0.1 to 150 or 0.1 to 5 (0.8 wt% abrasive/0.1wt% glycol = 0.8; 10wt% abrasive/0.1wt% glycol =100 for example). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 6 and 7, the modified teachings of Reichardt renders obvious wherein the glycol component comprises ethylene glycol (Paragraph [0062]).
With regards to claim 8, the modified teachings of Reichardt renders obvious wherein the composition comprises an organic acid component (Paragraph [0076]).
With regards to claim 9, the modified teachings of Reichardt renders obvious wherein the composition further comprises a metal corrosion preventive agent (Paragraph [0072]).
With regard to claim 10, the modified teachings of Reichardt renders obvious wherein the composition is for use in polishing a cobalt based material (Paragraph [0009]).
With regards to claim 14, the modified teachings of Reichardt renders obvious wherein a pH of the slurry is from 6 to 14 (Paragraph [0086]) which renders obvious Applicant’s claimed range of higher than 5.0 and 6.98 or lower. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, the modified teachings of Reichardt renders obvious wherein a pH of the slurry is from 6 to 14 (paragraph [0086]) which renders obvious Applicant’s claimed range of 6.5 or higher and lower than 7.0. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 21, the modified teachings of Reichardt renders obvious wherein a pH of the slurry is from 6 to 14 (paragraph [0086]) which renders obvious Applicant’s claimed range of 6 or higher and lower than 7.0. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 23, the modified teachings of Reichardt renders obvious wherein the metal corrosion preventative agent comprises benzotriazole (Paragraph [0072]).
With regards to claim 25, Reichardt renders obvious a slurry comprising: abrasive grains (Paragraphs [0022]); a glycol component (Paragraph [0062] alcohol including ethylene glycol) and water (Paragraph [0067]); wherein the abrasive grains comprise colloidal silica (Paragraph [0029]), a content of the abrasive grains is from 0.01 to 5 mass% on the basis of the total mass of the slurry (Paragraph [0023] discloses most preferable not more than 5 wt% and particularly at least 0.5 wt%), an average particle diameter of the abrasive grains is in a range from 35 to 135 nm (Paragraph [0026]) which renders obvious applicants claimed range of 120nm or smaller, a pH of the slurry is from 6 to 14 (Paragraph [0086]) which renders obvious Applicant’s claimed range of from 4.90 to lower than 7.0, the glycol component comprises a glycol in which a number of carbon atoms of an alkylene group between the two hydroxy groups is 5 or less (Paragraph [0062] discloses ethylene glycol, propanediol, or butanediol); a content of the glycol component is 0.1 mass% or more on the basis of the total mass of the slurry (Paragraph [0064] discloses particularly preferably at least 0.1 wt%); and further wherein the content of the colloidal silica abrasive grains is from 0.5 to 5 wt% (Paragraph [0023] discloses most preferable not more than 5 wt% and particularly at least 0.5 wt%) and glycol (alcohol) is 0.1 to 10 wt% (Paragraph [0064] discloses particularly preferably at least 0.1 wt%) which renders obvious wherein a mass ratio of a content of the abrasive grains with respect to a content of the glycol component is amounts such as 0.8 (0.8 wt% abrasive/0.1wt% glycol) which renders obvious Applicants amount of 0.01 to 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 26, Reichardt renders obvious a slurry comprising: abrasive grains (Paragraphs [0022]); a glycol component (Paragraph [0062] alcohol including ethylene glycol) and water (Paragraph [0067]); wherein the abrasive grains comprise colloidal silica (Paragraph [0029]), a content of the abrasive grains is from 0.01 to 5 mass% on the basis of the total mass of the slurry (Paragraph [0023] discloses most preferable not more than 5 wt% and particularly at least 0.5 wt%), an average particle diameter of the abrasive grains is in a range from 35 to 135 nm (Paragraph [0026]) which renders obvious applicants claimed range of 120nm or smaller, a pH of the slurry is from 6 to 14 (Paragraph [0086]) which renders obvious Applicant’s claimed range of from 4.90 to lower than 7.0, the glycol component comprises a glycol in which a number of carbon atoms of an alkylene group between the two hydroxy groups is 5 or less (Paragraph [0062] discloses ethylene glycol, propanediol, or butanediol); a content of the glycol component is 0.1 mass% or more on the basis of the total mass of the slurry (Paragraph [0064] discloses particularly preferably at least 0.1 wt%). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Reichardt is silent as to wherein the slurry comprises no metal oxidizing agent.
However Reichardt discloses wherein the composition (Q) may optionally contain an oxidizing agent (Paragraph [0070]) and is therefore not a require component of the composition rendering obvious Applicant’s claimed limitation of wherein the slurry comprises no metal oxidizing agent.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to omit the oxidizing agent as rendered by Reichardt because the reference of Reichardt discloses that component is an optional component (Paragraph [0070]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired slurry by omitting the metal oxidizing agent as rendered obvious by Reichardt. MPEP 2143D

Claim(s) 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (KR 20150036410 as evidenced by the machine translation), as applied to claims 1, 4, 6-10, 14, 16, 21-23 and 25-26, in further view of  YOKOTA et al (WO 2014/077107 as evidenced by the English equivalence US 2016/0293436).
With regards to claims 13 and 24, the modified teachings of Reichardt render obvious the limitations of claim 1 as previously discussed. 
However the modified teachings of Reichardt are silent as to wherein the glycol component is one selected form the group consisting of 1,4-pentanediol, 1,5-pentanediol, 1,5-hexaendiol and dipropylene glycol. 
Yokota discloses a polishing composition comprising silica abrasives (Paragraph [0016]) and a glycol component (Paragraphs [0030]-[0031]) wherein at least one selected from the group consisting of 1,4-pentanediol, 1,5-pentanediol, 1,5-hexanediol, 1,6-hexanediol, dipropylene glycol, triethylene glycol and tripropylene glycol (Yokota Paragraphs [0030]-[0031]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Reichardt to include the glycol component in amounts as rendered obvious by Yokota because the reference of Yokota discloses that the glycol component in such amounts prevents the aggregation of the abrasive grains (Yokota Paragraph [0034]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the glycol component as rendered obvious by Yokota. MPEP 2143D

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (KR 20150036410 as evidenced by the machine translation), as applied to claims 1, 4, 6-10, 14, 16, 21-23 and 25-26, in further view of  SHIDA et al (U.S Patent Application Publication 2011/0053462).
With regards to claims 18 and 19, the modified teaching of Reichardt render obvious the limitations for claim 1.
However the modified teachings are silent as to the inclusion of an amino acid and a polymer having structural unit derived from meth(acrylic acid).
Shida discloses a polishing composition comprising an amino acid.  (Shida [0108] discloses including an amino acid) which renders obvious wherein the composition comprises an organic acid wherein the organic acid comprises an amino acid and wherein the composition comprises a polymer having structural unit derived from (meth)acrylic acid (Shida Paragraph [0120]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the amino acid and acid as rendered obvious by Shida because one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired composition using the teachings of Shida.

Response to Arguments
Applicant’s arguments, see pages 1-5 of Applicant’s response, filed August 4, 2022, with respect to the rejection(s) of claim(s) 1, 4, 6-10, 14, 16, 21-23 and 25-26 under 103 have been fully considered and are persuasive. In particular, Applicant’s arguments that the cited prior art fails to teach the amended claim including the limitations of previously presented claim 20 is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of REICHARDT et al (KR 20150036410 as evidenced by the machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713